Steckler, J.
The plaintiff, a member in good standing of the defendant society, was, in or about the month of May, 1900, expelled therefrom for distributing a circular among its members containing statements directed against the then officers of the society.
*222The constitution of the defendant (art. 7) provides for the expulsion of members upon certain grounds thereafter enumerated, and the cause assigned for expelling the plaintiff is neither expressly nor impliedly within those grounds. The defendant claims, however, that as by its ritual the plaintiff pledged himself not to bring charges against the society, its officers and members, through the public press or in any other public manner before exhausting the means of redress given by the constitution, his action in distributing the circular was a violation of his pledge, for which violation the defendant had the inherent right to expel the plaintiff.
I think that such inherent right could not be exercised in this case.
From the fact that the plaintiff distributed the circular in question among members of the society it does not necessarily follow that he thereby brought charges against the officers of the society through the public press or in any other public manner; for the members of the society have a particular interest in the conduct of its affairs, and that interest would seem to be a private one as distinguished from the interest of the public in general. It has been held that the mere fact of defamation of members of such a society by a fellow-member is no cause for expulsion (Allnutt v. High Court of Foresters, 62 Mich., at p. 113; and see 1 Bacon Ben. Soc’ys, new ed., sec. 103).
The circular distributed was a species of “ campaign ” document, probably couched in the exaggerated language of such literature, in which the national officers of the defendant are severely criticised, and an opposition ticket, on which the plaintiff’s name appears, is presented. In People ex rel. Ward v. Uptown Assn. (9 App. Div., at p. 193) the court said: “ We think that the relator had the clearest and most undeniable right to appeal to his fellow-members, either to alter the by-laws or to change the personnel of the board of directors: that for this purpose he had the right to state any material fact, and to fairly criticise any action of the governing authorities of the club. It may be unfortunate that there should be difference of opinion or disputes in club management, but dissension is a hazard to which all associate action is. liable, and clubs, no more than other organizations can expect to be exempt from this hazard.”
*223To sustain the expulsion would tend to stifle fair criticism of the acts of officers of such corporations and endanger their welfare. There must he judgment for plaintiff, with costs.
Judgment for plaintiff, with costs.